
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 158
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2011
			Mr. Israel submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for the goals and ideals
		  of National Patient Safety Awareness Week.
	
	
		Whereas patient safety is the freedom from accidental
			 injury due to medical care or medical errors and is vital to high quality
			 medical care;
		Whereas the landmark 1999 Institute of Medicine study
			 To Err is Human helped launch the patient safety movement by
			 reporting that medical errors lead to the deaths of as many as 98,000 people
			 each year and that medical errors relating to hospitalization cost between
			 $17,000,000,000 and $29,000,000,000 annually;
		Whereas the Nation has made important progress in raising
			 patient safety awareness since the release of such study, including developing
			 reporting systems and establishing national data collection standards;
		Whereas the National Patient Safety Foundation has
			 recognized, endorsed, and encouraged the celebration of Patient Safety
			 Awareness Week since the week was first established in 2002, to bring attention
			 to the issue of medical error and to engage providers, patients, and
			 communities in efforts to improve the safety of healthcare in America;
		Whereas, each year since 2003, the Agency for Healthcare
			 Research and Quality has published the National Healthcare Quality Report built
			 on more than 200 measures categorized across four dimensions of quality,
			 including patient safety;
		Whereas, in 2004, the World Health Organization formed the
			 World Alliance for Patient Safety which aims to coordinate, disseminate, and
			 accelerate improvements in patient safety worldwide;
		Whereas the Patient Safety and Quality Improvement Act was
			 signed into law on July 29, 2005, to improve patient safety by encouraging
			 voluntary and confidential reporting of events that adversely affect
			 patients;
		Whereas there are now 80 Patient Safety Organizations
			 nationwide listed by the Department of Health and Human Services;
		Whereas the number of States with medical error reporting
			 systems has nearly doubled since 2000, with 27 States now requiring hospitals
			 to report the occurrence of never events, or those adverse
			 events that are serious and largely preventable;
		Whereas the Centers for Medicare and Medicaid initiated
			 its hospital-acquired condition policy in 2008, refusing to cover the costs of
			 conditions that were acquired in the hospital and that could reasonably have
			 been prevented, marking the first use of the payment system to promote patient
			 safety;
		Whereas the goal of patient safety is yet to be fully
			 achieved, and still merits urgent attention, according to the
			 2009 National Healthcare Quality Report;
		Whereas the 2008 National Healthcare Quality Report found
			 that approximately 1 out of 7 adult hospitalized Medicare patients experienced
			 1 or more adverse events;
		Whereas infections acquired during hospital care are
			 serious patient safety concerns, and among the most common complications of
			 hospital care;
		Whereas research has demonstrated that hospital-acquired
			 infections and medical errors can be reduced and that lives can be saved
			 through the appropriate timing of antibiotic delivery among surgical patients,
			 the proper placement of central venous catheters, the establishment of a
			 culture of safety, and other practical interventions, such as the use of
			 checklists;
		Whereas healthcare providers are committed to a
			 collaborative, meaningful, long-term approach to ensure greater patient safety
			 in the delivery of healthcare in our Nation and to continually advancing
			 efforts to improve patient safety through the development and promotion of
			 communication tools for safer healthcare and the use of quality measures based
			 on evidence-based guidelines;
		Whereas the goals and ideals of Patient Safety Awareness
			 Week are to focus attention on the need to improve the safety of medical care,
			 recognize the safety innovations generated by frontline medical staff,
			 celebrate patient safety successes, encourage the medical community to adopt
			 best practices that increase patient safety, encourage patients to learn
			 approaches to improve the safety of their healthcare, promote research to
			 identify effective solutions to patient safety-related problems, and to
			 acknowledge those individuals who have dedicated their time and talent to help
			 promote patient safety; and
		Whereas the patient safety community recognizes and
			 celebrates National Patient Safety Awareness Week during the second week in
			 March every calendar year: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals
			 and ideals of National Patient Safety Awareness Week;
			(2)encourages the
			 President to issue a proclamation in support of the goals and ideals of
			 National Patient Safety Awareness Week;
			(3)encourages States,
			 localities territories, and possessions of the United States to support the
			 goals and ideals of National Patient Safety Awareness Week by issuing
			 proclamations designating National Patient Safety Awareness Week;
			(4)encourages the continuation and
			 acceleration of private sector efforts to take immediate steps to improve
			 patient safety and recognizes the need for action in the public sector to
			 complement these efforts; and
			(5)recognizes and
			 reaffirms the Nation’s commitment to promoting patient safety through education
			 programs, supporting research, and expanding access to safe medical
			 treatment.
			
